DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 03/03/2021, with respect to the objections to the drawings and the specification, have been fully considered and are persuasive.  The informalities have been removed from the drawings and the specification; therefore, the objections to the drawings and the specification have been withdrawn.
The objections to the claims have not been withdrawn, since the informality in Claim 23 of “the two sealing fins” is still present, along with informalities in new Claims 35 and 38.
Applicant’s arguments, see Pages 9-10 of the response, filed 03/03/2021, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendment to Claim 13 of the sealing fin having a coating and at least part of the upstream and downstream base portions being free of the coating.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geppert (US Publication No: 2017/0370238).
Claim Objections
Claims 23, 35, and 38 are objected to because of the following informalities:  
“the two sealing fins” in Claim 23 should read “the at least two sealing fins”.
“radially first outer sealing tip” and “radially second outer sealing tip” in Claim 35 should read “first radially outer sealing tip” and “second radially outer sealing tip”. 
“the second sealing tip” in Claim 38, Line 3 should read “the second sealing fin”.
“the first sealing tip” and “the second sealing tip” in Claim 38, Line 4 should read “the first radially outer sealing tip” and “the second radially outer sealing tip”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 13 and 36 both disclose the limitation of at least part of the upstream and downstream base portions being free of the coating, and Claim 34 discloses the limitation of the entirety of the upstream and downstream base portions being free of the coating.  These limitations are negative limitations, essentially reciting that at least part of or the entirety the upstream and downstream base portions do not have the coating, and therefore the limitations must have basis in the original disclosure (see MPEP 2173.05(i)).  
Claims 14-20 and 22-33 are rejected due to their dependence upon rejected independent Claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitations "the radially outer surface", “the first base”, and “the second base”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 37 depends upon Claim 15; however, Claim 15 fails to disclose a radially outer surface, a first base, or a second base.
For the purposes of compact prosecution, Claim 37 is being treated as being dependent upon Claim 35, which does disclose a radially outer surface, a first base, or a second base.
Claim 38 discloses the limitation “a first seal” and “the first seal”.  However, Claim 38 depends upon Claim 35, and Claim 35 already discloses a first seal.  It is unclear whether the first seal in Claim 38 is the same as the first seal in Claim 35.
For the purposes of compact prosecution, the first seal in Claim 38 is being treated as being the same as the first seal in Claim 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 13, 15, 17-18, 22-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humhauser (US Publication No: 2016/0237855) in view of Geppert (US Publication No: 2017/0370238).
Regarding Claim 13: Humhauser discloses a rotor (Figure 1) for a turbomachine (Figure 5, No. 41).  The rotor comprises a rotor base body having a sealing fin (23) disposed on a base (Figure 1, see annotated figure in previous Office Action), the sealing fin for cooperating with a seal (21) (Paragraph [0037], Lines 1-2) of the turbomachine.  Relative to an axial direction (a) of the rotor, the base has a base portion upstream of the at least one sealing fin and a base portion downstream of the sealing fin (see annotated figure in previous Office Action) for supporting masks during coating of the at least one sealing fin (functional language – the structures of the claimed base portions are the same as the structures of the prior art base portions, and therefore the prior art base portions are capable of performing the function of the claimed base portions; see MPEP 2114(I)), wherein the upstream base portion and the downstream base portion have different radial distances to a radially outer sealing tip of the at least one sealing fin (Figure 1, see annotated figure in previous Office Action).  Humhauser, however, fails to disclose the sealing fin having a coating and at least part of the upstream and downstream base portions for supporting the masks being free of the coating. 
Geppert teaches a turbomachine rotor (Figures 1-2, No. 10) comprising a sealing fin (Figure 3, No. 111, 113) disposed on a base (118) having upstream (part of 118 left of sealing fin) and downstream (part of 118 right of sealing fin) base portions, wherein the sealing fin has a coating (116) and at least part of the upstream and downstream base 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing fin of the rotor of Humhauser with a coating, as taught by Geppert, for the purpose of protecting the sealing fin laterally by forming a possible contact surface at which the sealing fin may contact an abradable liner (Geppert: Paragraph [0051], Lines 3-8).
Regarding Claim 15: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein the rotor is a compressor rotor and the upstream base portion has a larger distance to the radially outer sealing tip of the at least one sealing fin than the downstream base portion (Humhauser: Claim 12; Figure 1, see previous OA).
Regarding Claim 17: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein the upstream base portion and the downstream base portion have different axial extents (Humhauser: Figure 1, see previous OA).
Regarding Claim 18: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein the rotor is a compressor rotor, and the upstream base portion has a smaller axial extent than the downstream base portion (Humhauser: Claim 12; Figure 1, see previous OA).
Regarding Claim 22: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein, axially, the rotor base body has at least two sealing fins (23) 
Regarding Claim 23: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 22 wherein the at least two sealing fins have different radial distances to an axial axis of rotation of the rotor (Humhauser: Figure 1 – distances between middle and right sealing fins 23 in the radial direction (r) to a center axis of the rotor are different).
Regarding Claim 24: Humhauser, as modified by Geppert, discloses a turbomachine (41) comprising the rotor as recited in Claim 13 and the associated sealing element (21), the at least one sealing fin cooperating with the associated sealing element (Humhauser: Figure 1).
Regarding Claim 25: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 24 wherein the associated sealing element is held by a seal carrier (100).
Regarding Claim 26: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 25 wherein the associated sealing element includes an abradable seal (21; Paragraph [0037], Lines 1-2 – the associated sealing element comprises a honeycomb seal, with the abradability being a property of the material of the seal; see MPEP 2112.01).
Regarding Claim 27: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 26 wherein the abradable seal is a honeycomb seal (Humhauser: Paragraph [0037], Lines 1-2).
Regarding Claim 28: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 24 wherein, axially, the at least one sealing fin (23) includes at least two sealing fins each disposed on a respective base and cooperating with respective sealing elements (21) disposed relative to one another in a radially stepped configuration (Humhauser: Figure 1, middle and right sealing fins 23).
Regarding Claim 29: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 24 wherein the at least one sealing element is held on at least one guide vane (13).
Regarding Claim 30: Humhauser, as modified by Geppert, discloses the turbomachine as recited in Claim 24 wherein the at least one sealing element is held in a guide vane ring (100).
Regarding Claim 31: Humhauser, as modified by Geppert, discloses an aircraft engine (39) comprising the turbomachine (41) as recited in Claim 24 (Humhauser: Figures 1 & 5).
Regarding Claim 34: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein an entirety of the upstream and downstream base portions is free of the coating (Geppert: Figure 3; Paragraph [0050])
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humhauser and Geppert as applied to claim 13 above, and further in view of Lee (US Patent No: 9,243,511).
Regarding Claim 14: Humhauser discloses the rotor as recited in Claim 13 wherein a ratio exists between the radial distance of the upstream base portion and the radial distance of the downstream base portion (Figure 1, see below).  Humhauser, however, fails to disclose the ratio being between 0.25 and 4 and not being 1.
RA, HRB) between the tip of the fins and a base portion, wherein the radial distances are in a ratio (HRA/HRB) of between 0.25 and 4 and not being 1 (Column 19, Lines 4-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ratio of the upstream and downstream base portions of the rotor of Humhauser, as modified by Geppert, in the claimed range of 0.25-4 and not being 1, as taught by Lee.  It has been held that changes in proportion or relative dimensions are an obvious modification (see MPEP 2144.04(IV)(A), and changing the ratio of the upstream and downstream base portions simply changes the relative dimensions of each radial distance.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ratio of the upstream and downstream base portions of the rotor of Humhauser, as modified by Geppert, in the claimed range of 0.25-4 and not being 1, as taught by Lee.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humhauser and Geppert as applied to claim 13 above, and further in view of Hertter (EP 3312388 A1, with US Patent No: 10,711,628 used as an English translation).
Regarding Claim 20: Humhauser, as modified by Geppert, discloses the rotor as recited in Claim 13; however, Humhauser fails to disclose the at least one sealing fin having a sealing tip asymmetric in cross section.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing tip of the at least one sealing fin of Humhauser, as modified by Geppert, asymmetric in cross section, as taught by Hertter, for the purpose of allowing a portion of the sealing fin to be coated directly from above, thus leading to a better coating quality (Column 2, Lines 26-37).
Claims 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiehler (US Publication No: 2014/0205725) in view of Geppert.
Regarding Claim 13: Stiehler discloses a rotor (Figure 1, No. 20) for a turbomachine (Figure 1).  The rotor comprises a rotor base body having at least one sealing fin (see annotated figure in previous Office Action) disposed on a base (Figure 1, see previous OA), the at least one sealing fin for cooperating with an associated sealing element (3) (Paragraph [0029], Lines 6-8) of the turbomachine.  Relative to an axial direction (left-to-right) of the rotor, the base has a base portion upstream of the at least one sealing fin and a base portion downstream of the sealing fin (see previous OA) for supporting masks during coating of the at least one sealing fin (functional language – the structures of the claimed base portions are the same as the structures of the prior art base portions, and therefore the prior art base portions are capable of performing the function of the claimed base portions; see MPEP 2114(I)), wherein the upstream base portion and the downstream base portion have different radial distances to a radially outer sealing tip of the at least one sealing fin (see previous OA).  Stiehler, however, fails to disclose the 
Geppert teaches a turbomachine rotor (Figures 1-2, No. 10) comprising a sealing fin (Figure 3, No. 111, 113) disposed on a base (118) having upstream (part of 118 left of sealing fin) and downstream (part of 118 right of sealing fin) base portions, wherein the sealing fin has a coating (116) and at least part of the upstream and downstream base portions for supporting masks are free of the coating (Figure 3; Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing fin of the rotor of Stiehler with a coating, as taught by Geppert, for the purpose of protecting the sealing fin laterally by forming a possible contact surface at which the sealing fin may contact an abradable liner (Geppert: Paragraph [0051], Lines 3-8).
Regarding Claim 16: Stiehler, as modified by, Geppert, discloses the rotor as recited in Claim 13 wherein the rotor is a turbine rotor (Paragraph [0004]), and the upstream base portion has a smaller distance to the radially outer sealing tip of the sealing fin than the downstream base portion (Figure 1, see previous OA).
Regarding Claim 19: Stiehler, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein the rotor is a turbine rotor (Paragraph [0004]), and the upstream base portion has a larger axial extent that the downstream base portion (Figure 1, see previous OA).
Claims 13, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urso (US Patent No: 7,025,565) in view of Geppert.
Regarding Claim 13: Urso discloses a rotor (Figure 2, No. 64, 66) for a turbomachine (Figure 1, No. 10).  The rotor comprises a rotor base body having a sealing fin (68) disposed on a base (Figure 3, see below), the sealing fin for cooperating with a seal (70) of the turbomachine; and, relative to an axial direction of the rotor, the base having a base portion upstream of the sealing fin and a base portion downstream of the sealing fin (see below) for supporting masks during coating of the sealing fin (functional language – the structures of the claimed base portions are the same as the structures of the prior art base portions, and therefore the prior art base portions are capable of performing the function of the claimed base portions; see MPEP 2114(I)), wherein the upstream and downstream base portions have different radial distances to a radially outer sealing tip of the sealing fin (see below).
[AltContent: arrow][AltContent: textbox (Radially outer surface)][AltContent: textbox (Radially inner surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downstream Base Portion)][AltContent: textbox (Radial distance from downstream base portion to radially outer sealing tip)][AltContent: arrow][AltContent: textbox (Radial distance from upstream base portion to radially outer sealing tip)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Upstream Base Portion)]
    PNG
    media_image1.png
    154
    378
    media_image1.png
    Greyscale


Urso, however, fails to disclose the sealing fin having a coating and at least part of the upstream and downstream base portions for supporting the masks being free of the coating. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing fin of the rotor of Urso with a coating, as taught by Geppert, for the purpose of protecting the sealing fin laterally by forming a possible contact surface at which the sealing fin may contact an abradable liner (Geppert: Paragraph [0051], Lines 3-8).
Regarding Claim 32: Urso, as modified by Geppert, discloses the rotor as recited in Claim 13 wherein the rotor base body has a radially inner surface and a radially outer surface, the base protruding radially from the radially outer surface (Figure 3, see above).
Regarding Claim 33: Urso, as modified by Geppert, discloses the rotor as recited in Claim 32 the radially outer surface has a constant radius section and a radially expending section (Urso: Figure 2), the base being located on the radially expanding section (Urso: Figures 2-3 – the base is located on the slanted, radially expending section of the radially outer surface of rotor 64, 66).
Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Urso.
Regarding Claim 35: Geppert discloses a rotor (Figures 1-2, No. 10) for a turbomachine.  The rotor comprises a rotor base body, the rotor base body having a radially inner surface and a radially outer surface (Figure 2, see below), the rotor base 
[AltContent: textbox (Axis “X”)][AltContent: connector][AltContent: arrow][AltContent: textbox (First Seal)][AltContent: textbox (Radially Expanding Section)][AltContent: arrow][AltContent: textbox (Second Seal)][AltContent: textbox (Constant Radius Section)][AltContent: arrow][AltContent: textbox (Radially Outer Surface)][AltContent: arrow][AltContent: textbox (Radially Inner Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Sealing Fin)][AltContent: textbox (First Sealing Fin)]
    PNG
    media_image2.png
    405
    623
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second Upstream Base Portion)][AltContent: arrow][AltContent: textbox (Second Downstream Base Portion)][AltContent: arrow][AltContent: textbox (First Downstream Base Portion)][AltContent: arrow][AltContent: textbox (First Upstream Base Portion)]
    PNG
    media_image3.png
    70
    118
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    60
    108
    media_image4.png
    Greyscale


[AltContent: textbox (Radial distance from upstream and downstream base portions to radially outer second sealing tip)][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    28
    22
    media_image5.png
    Greyscale


Geppert, however, fails to disclose the first upstream base portion and the first downstream base portion have different radial distances to a radially first outer sealing tip of the first sealing fin.
Urso teaches a rotor (Figure 2, No. 64, 66) for a turbomachine (Figure 1, No. 10), the rotor comprising a sealing fin (68) disposed on a base (Figure 3, see above), the base having a base portion upstream of the sealing fin and a base portion downstream of the sealing fin (see above), wherein the upstream base portion and the downstream base portion have different radial distances to a radially first outer sealing tip of the first sealing fin (see above).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first upstream base portion and the 
Regarding Claim 36: Geppert, as modified by Urso, discloses the rotor as recited in Claim 35 wherein the first sealing fin has a coating (116) and at least part of the first upstream and downstream base portions for supporting the masks are free of the coating (Geppert: Figure 3; Paragraph [0050]).
Regarding Claim 37: Geppert, as modified by Urso, discloses the rotor as recited in Claim 35 wherein the radially outer surface has a constant radius section and a radially expanding section, the first base being located on the radially expanding section and the second base on the constant radius section (Geppert: Figure 2, see above).
Regarding Claim 38: Geppert, as modified by Urso, discloses a compressor (Geppert: Figure 2, No. 1; Paragraph [0041], Lines 1-3) comprising the rotor as recited in Claim 35 and the first seal and a second seal (21, see above) axially upstream of the first seal, the first sealing fin interacting with the first seal and the second sealing fin interacting with the second seal, the first radially outer sealing tip being radially further from an axis of rotation than the second radially outer sealing tip (Figure 1, No. “X”; Figure 3, see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L SEHN/Examiner, Art Unit 3745